Citation Nr: 1205295	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-00 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a left elbow disability.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include PTSD and bipolar disorder.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

5.  Whether new and material evidence has been presented to reopen a claim of service connection for peripheral neuropathy, to include as due to herbicide exposure.

6.  Whether new and material evidence has been presented to reopen a claim of service connection for a skin condition, to include as due to herbicide exposure.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2003 and January 2006 rating decisions of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2009, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.

For the new and material evidence claims, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the new and material evidence claims accordingly.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The Veteran has specifically claimed service connection for PTSD and bipolar disorder.  The record also contains a diagnosis of depression.  Accordingly, and as a result of the Board's favorable decision below on the petition to reopen the claim of service connection for PTSD, the Board has characterized the psychiatric disorder issue as a claim of service connection for a variously diagnosed psychiatric disorder, to include PTSD and bipolar disorder.  This characterization ensures that any potential psychiatric diagnoses are considered.

In June 2002, the Veteran filed a claim of service connection for degenerative disc disease of the lumbar spine and petitions to reopen claims of service connection for a left elbow disability, PTSD, peripheral neuropathy, and a skin condition.  A May 2003 rating decision denied these claims.  The Veteran filed a Notice of Disagreement with the rating decision in October 2003 and the RO issued a Statement of the Case (SOC) on these matters on November 1, 2004.  On January 7, 2005, the RO received from the Veteran a VA Form 9, Substantive Appeal, indicating his desire to appeal all of the matters listed in the SOC.  As his Substantive Appeal was filed more than a year after the rating decision was issued and more than 60 days after the SOC was issued, it was not timely received.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  However, in Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 7105(d)(3) does not operate as a jurisdictional bar to the Board's consideration of a Substantive Appeal filed more than 60 days after a SOC is mailed.  Here, the record reflects that the Veteran signed and dated the VA Form 9 on November 15, 2004 and that the attorney who represented him at that time signed and dated the document on December 15, 2004.  Both of these dates were within the time period for appeal.  The envelope enclosing the VA Form 9 was postmarked on January 5, 2005.  Subsequent to receipt of the VA Form 9, the RO sent the Veteran a letter informing him that his Substantive Appeal was not timely received.  In April 2005, the Veteran requested that the RO reconsider the timeliness of his appeal and alleged that his Substantive Appeal was late because of the holiday season and holiday mail.  The RO never specifically addressed his arguments requesting reconsideration.  In considering that the record reflects the Veteran and his attorney both signed and dated the documents within the relevant time period for appeal and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the untimely VA Form 9 does not operate as a jurisdictional bar to the Board's consideration of the Substantive Appeal filed in connection with the May 2003 rating decision.  Therefore, the Board has characterized the issues to include all issues appealed from the May 2003 rating decision.

The matters of service connection for a left elbow disability, for a variously diagnosed psychiatric disorder, to include PTSD and bipolar disorder, and for degenerative disc disease of the lumbar spine, and the petitions to reopen claims of service connection for peripheral neuropathy and a skin condition are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 1991 rating decision reopened and denied on the merits a claim of service connection for a left elbow disability that was originally denied by an unappealed March 1968 rating decision.

2.  The evidence associated with the claims file subsequent to the August 1991 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a left elbow disability and raises a reasonable possibility of substantiating the claim.

3.  An unappealed September 1995 rating decision reopened and denied on the merits a claim of service connection for PTSD that was previously finally denied by an unappealed September 1994 Board decision.

4.  The evidence associated with the claims file subsequent to the September 1995 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 1991 rating decision that reopened and denied on the merits a claim of service connection for a left elbow disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been submitted, the claim of service connection for a left elbow disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The September 1995 rating decision that reopened and denied on the merits a claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence having been submitted, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claims.  

Inasmuch as the determination below constitutes a full grant of the portion of the new and material evidence claims being addressed, there is no reason to belabor the impact of the VCAA on these matters, since any error in notice or assistance is harmless.  


II. Legal Criteria, Factual Background, and Analysis

The Veteran's claim of service connection for a left elbow disability was originally denied by a March 1968 rating decision.  He was properly notified of that decision and it became final.  38 U.S.C.A. § 7105(c).  

An August 1991 rating decision reopened the claim of service connection for a left elbow disability and denied it on the merits.  The Veteran was properly notified of that decision and he did not disagree with the decision.  Id.  No pertinent statements by the Veteran or treatment records were submitted in the one-year appeal period following notice of the August 1991 decision.  38 C.F.R. § 3.156(b).  Because the Veteran did not disagree with this rating decision and there were no submissions within one year of notice thereof, it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran's claim of service connection for PTSD was initially denied by a May 1990 rating decision.  The Veteran timely appealed that decision to the Board.  A September 1994 Board decision denied service connection for PTSD.  The Veteran did not appeal this decision to the Court and it became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A subsequent September 1995 rating decision reopened the Veteran's claim of service connection and denied the claim on the merits.  He was properly notified of the September 1995 decision and did not submit a Notice of Disagreement with the decision.  He also did not submit any pertinent statements or records in the one-year appeal period following notice of the September 1995 decision.  38 C.F.R. § 3.156(b).  Therefore, the September 1995 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective for all claims to reopen filed on or after August 29, 2001.  The instant claims to reopen were filed after that date, and the new definition applies.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there generally must be: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A.  Left Elbow Disability

Evidence of record in August 1991 included service treatment records (STRs), private treatment records, and VA treatment records.

On August 1965 pre-induction examination, the Veteran's upper extremities were clinically noted to be normal.  The Veteran reported having a bone, joint, or other deformity, but the examiner noted that there was no elbow deformity and the Veteran was determined to be qualified for induction.  A notation on the August 1965 examination indicates that a November 1965 follow-up physical inspection was conducted.  No additional defects were discovered and the Veteran was found to be fit for military service.   

June 1966 STRs show that the Veteran had been followed in the clinic because of limitation of extension and flexion of the left elbow with frequent locking.  The Veteran reported having fractured his elbow in 1953 with subsequent fractures in 1960 and 1962.  He indicated that a bony prominence over the epicondyle area constantly got banged and chipped.  The Veteran underwent an exploratory laparotomy of the left elbow and had two semi-loose bodies removed from the region of the lateral humeral condyle, both of which appeared to be old fracture fragments.

Evidence added to the record since August 1991 includes a November 2006 lay statement from the Veteran's service comrade R.D.J. who reports that he was present when the Veteran injured his elbow during basic training.  He explained that a Quonset hut door flew open and hit the Veteran's elbow.  The elbow immediately became swollen and had a cut on it.  R.D.J. indicated his awareness that the drill instructors told the Veteran not to go to sick call because he would be recycled into a different training position if he did so.  R.D.J. reported that he served with the Veteran throughout basic training and for a year at their first duty station.  He expressed that he knew the Veteran did not seek treatment for his left elbow until he reached his first duty station.

The March 1968 rating decision originally denied the Veteran's claim of service connection for a left elbow disability because the RO concluded that the Veteran had a preexisting left elbow disability that was not aggravated by the Veteran's service.  The August 1991 rating decision reopened the Veteran's claim, but denied the claim on the merits as the evidence still did not show aggravation of the preexisting left elbow disability during service.  

R.D.J.'s statement is new in that it was not previously of record.  It is also material in that it provides competent testimony regarding his observance of the Veteran injuring his left elbow during service and his personal knowledge that the Veteran did not seek treatment immediately after this injury.  Lay evidence is competent if it is provided by a person who has knowledge of the facts and circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  When deciding whether to reopen a case, the Board must presume the credibility of such statements.  Fortuck, 17 Vet. App. at 179-80; Justus, 3 Vet. App. at 513.  R.D.J.'s lay statement specifically relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim that his preexisting left elbow disability may have been aggravated by an injury during service.  Since the evidence is both new and material, the claim of service connection for a left elbow disability is reopened.

B.  PTSD

Evidence of record in September 1995 included service treatment and personnel records, private treatment records, Vet Center treatment records, a February 1990 stressor statement, the hearing transcript from a January 1992 hearing held before a hearing officer at the RO, and research documents about the Veteran's unit from the United States Marine Corps Historical Center. 

The Veteran's DD Form 214 shows that his military occupational specialty was bulk fuel specialist.  Service personnel records show the Veteran participated in operations against hostile forces in Chu Lai, Vietnam from March 1966 to October 1967 and that he was assigned to the 7th Separate Bulk Fuel Company.  

The Veteran reported stressors during his Vietnam service of unloading dead and wounded soldiers from helicopters during the refueling process, seeing seven people drown in gasoline, witnessing a service comrade struck by a bomb, and receiving rocket, mortar, and gunfire attacks.

Evidence added to the record since September 1995 includes an August 2007 letter from VA psychiatrist C.P.S. that indicates the Veteran has PTSD resulting from his Vietnam experiences.

The September 1994 Board decision denied the Veteran's claim of service connection for PTSD in part because he did not have PTSD that had been attributed to his experiences in service and that he had not provided sufficient evidence for VA to seek corroboration of his stressors.  A September 1995 rating decision continued to deny the Veteran's claim on the same basis as the September 1994 Board decision.  The August 2007 letter from Dr. C.P.S. is new because it was not previously of record.  It is also material because it relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim that PTSD is related to stressors the Veteran experienced during his Vietnam service.  Since this evidence is both new and material, the claim of service connection for PTSD is reopened.






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left elbow disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened; to this extent only, the appeal is granted.


REMAND

The Board has determined that before it can adjudicate the Veteran's claims additional development is required, as described below.

A.  VA Treatment Records

The record indicates the Veteran receives treatment through the VA healthcare system.  The most recent VA treatment records in the Veteran's claims file date from April 2009.  On remand, updated VA treatment records should be obtained as they are constructively of record.

B.  Left Elbow Disability

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence both that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Here, the Veteran reported on entrance into service that he had a bone, joint, or other deformity.  However, on clinical examination, the examiner determined that he did not have any deformity of the elbow and that his upper extremities were normal.  A notation made in November 1965, immediately prior to the Veteran's entrance into service, indicates that no additional defects were discovered and that the Veteran was fit for military service.  Consequently, as a left elbow disability was not noted on entrance, the Veteran is entitled to the legal presumptions afforded by 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

STRs, post-service treatment records and lay statements from the Veteran and his father report the Veteran's history of injuring his elbow multiple times prior to service and that he had a bony deformity on his elbow.  June 1966 X-rays revealed loose fragments in the joint capsule and deformity of the capitulum.  The Veteran has not disputed that he injured his left elbow and had a bony deformity on the elbow prior to service.  The combination of this evidence constitutes clear and unmistakable evidence that the Veteran had a left elbow disability that preexisted his service entrance.

As explained in the decision to reopen the Veteran's claim above, the Veteran has alleged that the rigors of basic training caused him to re-injure his elbow.  A lay statement from R.D.J. supports that he re-injured his elbow during basic training.  Such lay witness statements are competent to describe matters that are within the lay witness's personal knowledge and experience.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a layperson is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience); see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a layperson is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the layperson through his senses).  The Board also finds these statements to be credible for purposes of this remand.  

What remains at issue is whether there is clear and unmistakable evidence that the preexisting left elbow disability was not aggravated by events that occurred during the Veteran's service.  Additionally, the record is unclear regarding the nature of the Veteran's current left elbow disability.  The Veteran has indicated that he is still unable to straighten his left arm, but that he does not receive current treatment for his left elbow.  See Board Hearing Tr. at 19, 21.  Therefore, the Board finds that a VA examination with an etiology opinion is necessary for it to adequately adjudicate the Veteran's claim of service connection for a left elbow disability. 

C.  A Variously Diagnosed Psychiatric Disorder 

The Veteran has alleged that he has PTSD based on various stressors that occurred during his service in Vietnam.  One of the stressors he has reported is that there were numerous mortar attacks while he was stationed at Chu Lai and Tam Ky.  He has reported having nightmares and flashbacks about these events.

VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity.  "Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  In the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of such a stressor if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

Service personnel records show that the Veteran participated in operations against hostile forces in Chu Lai from December 1966 to October 1967.  Based on his being stationed at this location during the Vietnam War, it is consistent with his service that his base at Chu Lai received mortar attacks.  Therefore, no further evidentiary development is required to corroborate the occurrence of this alleged event.  

The record, however, does not contain a VA medical opinion regarding whether the Veteran's response to this event involved a psychological or psycho-physiological state of fear, helplessness, or horror, whether the alleged stressor is adequate to support a diagnosis of PTSD, or whether the Veteran's symptoms are related to such a stressor.  

Additionally, a November 2004 letter from VA physician O.L.Y. states that O.L.Y. has been treating the Veteran for symptoms of bipolar disorder and that he believes such symptoms may have been manifesting since the Veteran's military service.  This evidence indicates that the Veteran may have continuity of symptomatology of bipolar disorder since service; however, Dr. O.L.Y.'s letter does not explain a rationale for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  As a result, the evidence is insufficient for VA to make a decision on the claim.

As the record does not contain sufficient competent medical evidence to decide the claim, a VA examination to obtain a medical opinion on the etiology of the Veteran's variously diagnosed psychiatric disorder is necessary.  38 C.F.R. § 3.159(c)(4).

D.  Due Process Considerations

As explained in the Introduction, the Board has determined that the claim of service connection for degenerative disc disease of the lumbar spine and the petitions to reopen claims of service connection for peripheral neuropathy and a skin condition remain on appeal from the May 2003 rating decision.  In the Veteran's January 2005 VA Form 9 he indicated that he wished to appear at a Board hearing at a local VA office.  The RO schedules Travel Board and videoconference hearings.  38 C.F.R. § 20.704.  Because the Board may not proceed with adjudication of the appeals concerning peripheral neuropathy, a skin condition, and degenerative disc disease of the lumbar spine without affording the Veteran an opportunity for such a hearing, remand is required for the RO to schedule him for a hearing on these matters.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

E.  VCAA Notice

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a), in a claim to reopen a previously finally denied claim, require that VA, by way of a specific notice letter, notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Although the Veteran received notice in an April 2005 letter that his claims of service connection for peripheral neuropathy and for a skin condition had previously been denied and of the definition of new and material evidence, he was not otherwise provided with a Kent compliant notice letter.  Specifically, he has not been informed of what type of evidence and information would suffice to reopen the claims and of the reasons why his claims were previously denied.  Additionally, the April 2005 letter told him that the May 2003 rating decision was the last final denial of these claims.  However, this Board decision has determined that the May 2003 rating decision remains on appeal.  Therefore, the last prior final denial of the claim of service connection for a skin condition was a September 1995 rating decision and the last prior final denial of the claim of service connection for peripheral neuropathy was the May 1998 Board decision.  In order to cure these notice insufficiencies, notice that complies with Kent must be provided on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter providing him the notice required under Kent v. Nicholson, 20 Vet. App. 1 (2006), to include notice that his claim of service connection for peripheral neuropathy was last finally denied by a May 1998 Board decision and that his claim of service connection for a skin condition was last finally denied by a September 1995 rating decision.  Provide him and his representative with ample opportunity to respond to this notice. 

2.  Send the Veteran a letter asking him to clarify whether he wants a videoconference hearing or a Travel Board hearing on the matter of service connection for degenerative disc disease of the lumbar spine and the petitions to reopen the claims of service connection for peripheral neuropathy and a skin condition.  Thereafter, schedule him for a hearing pursuant to his clarification.  These matters should then be processed in accordance with established appellate procedure.

3.  Obtain the Veteran's VA treatment records for the period from April 2009 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA orthopedic examination to assess the Veteran's left elbow disability.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  Any indicated tests, including radiological testing, must be completed.  After examining the Veteran and reviewing his claims file, the examiner must identify all current left elbow disabilities.  

For purposes of this remand, the Board has determined that clear and unmistakable evidence shows a left elbow disability preexisted the Veteran's service entrance.  Therefore, the examiner is asked to provide an opinion responding to the following questions:

A)  Is there clear and unmistakable evidence that the preexisting left elbow disability did not undergo an increase in the severity of the underlying disability during the Veteran's service?

B)  If there was an increase in the severity of the left elbow disability during service, then is there clear and unmistakable evidence that the increase was due to the natural progression of the disability?

For purposes of this remand, the examiner should accept as true the lay statements to the effect that the Veteran reinjured his left elbow during service.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Schedule the Veteran for a VA mental disorder examination to determine the etiology of any diagnosed psychiatric disorder.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders.  The examiner should then respond to the following questions:

(A)  Is it at least as likely as not (a 50% or greater probability) that any diagnosed psychiatric disorder is causally related to the Veteran's period of active duty service?

(B) (1)  If PTSD is diagnosed (under DSM-IV criteria), then identify the specific stressor(s) upon which the diagnosis is based and explain whether the claimed stressor(s) is/are related to the Veteran's fear of in-service hostile military or terrorist activity.  

(2)  If PTSD is not diagnosed, then explain why the Veteran does not meet the criteria for the diagnosis.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, readjudicate the claims of service connection for a left elbow disability and for a variously diagnosed psychiatric disorder.  If any claim remains denied, issue an appropriate Supplemental SOC and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


